Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are recites the limitation "the LAT" in claim 2, line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are recites the limitation "the LAT" in claim 8, line 5.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/723,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are obvious variance from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Botzer et al US2018/0042505 in view of Bar-Tal et al US2016/0045123.

Regarding claims 1, 7, Botzer et al disclose a medical apparatus, comprising:
a probe (408) configured for insertion into a body (“heart “404) of a patient (406) and comprising one or more  electrodes(411) configured to contact tissue  of region within the body [see 0184-0189][see fig.23]; a display screen(450) [see 0189, 0192 and figs 23];a position-tracking system (magnetic tracking system) configured to acquire position
coordinates of the one or more electrodes(411) within the body [see 0184, 0191];
a processor(20) [see 0187-0189] configured to: acquire respective electrophysiological signals from the one or more electrodes(411) while the one or more electrodes  are held stationary at respective locations in the region over at least a preset length of time [see 0187-0189, 0050 and figs 5, 7] by disclosing ECG module 436 enables processor 20 to acquire and analyze EP (electrophysiological) signals received by electrode 411, including the ECG signals that are typically presented to professional 402 as voltage-time graphs, which are updated in real time, on a display screen 450 [see 0189];
extract respective electrophysiological parameters from the respective electrophysiological signals acquired by the one or more electrodes at the respective location [see abstract, 0105-0113, 0120-0125, 0129, 0135, 0146 and figs 14]; compute a respective measure of consistency among the respective electrophysiological parameters extracted from the electrophysiological signals acquired by the electrodes by the electrodes over the preset length of time at each of the respective location
[see 0106-0113, 0120-0125]; a visual indication of the extracted electrophysiological parameters (voltages) at the respective locations for which the respective measure of 
Regarding claims 2 and 8, Botzer discloses wherein the electrophysiological parameter comprises a local activation time (LAT) in a heart of the patient, and the measure of consistency is indicative of a variation of the LAT [see 0160-0166, 0093] by disclosing In local activation, unipolar derivative changes are accompanied by a bipolar derivative change as illustrated by a 2 ms activity window 140 [see 0093].
Regarding claims 3 and 9, Botzer discloses wherein the measure of consistency comprises a peak-to-peak variation of the LAT at any given location, and the consistency criterion requires that the peak-to-peak variation of the LAT not exceed a predefined limit[0127,0129,0160-0166]. 
Regarding claims   4, 10, Botzer et al disclose wherein the electrophysiological parameter comprises an electrophysiological voltage, and the measure of consistency is indicative of a variation of the electrophysiological voltage [see 0106-0113, 0145-0147, 0189] by disclosing a user bipolar voltage controlled threshold are considered valid annotations. For each annotation multiple features are computed. Each feature value is given a fuzzy score ranging from zero to one, corresponding to a confidence value for 
Regarding claims 5, 11, Botzer et al disclose wherein the measure of consistency comprises: a peak-to-peak variation of the electrophysiological voltage in any given location [see 0106- 0113, 0145-0146] and the consistency criterion requires that the peak-to-peak variation of the electrophysiological voltage not exceed a predefined limit [see 0145-0146] by disclosing bipolar amplitude of each annotation is defined by measuring the peak-to-peak amplitude, baseline removed, 1 KHz bipolar signal in a 14 ms window centered around the annotation time (maximum unipolar velocity point) and a system default value of bipolar amplitude threshold is set to 30 micro Volts [see 0146].
Regarding claims 6, 12, Botzer et al disclose ECG module 436 enables processor 20 to acquire and analyze EP (electrophysiological) signals received by electrode 411, including the ECG signals referred to herein. The signals are typically presented to professional 402 as voltage-time graphs, which are updated in real time, on a display screen 450 [see 0189].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Koyrakh et al US2015/0057507, Koyrakh discloses an electrophysiology map can be generated from a plurality of electrophysiology data points added automatically in response to defined inclusion criteria. Inclusion criteria can generally be grouped into two categories: location-based (e.g., velocity, distance moved, dwell time, and proximity) and rhythm-based (e.g., cycle length and EKG matching). As each electrophysiology data point is collected, it can 
(b) Li et al US2016/0106336, Li discloses an electrophysiology map, for example a map of arrhythmic substrate, can be generated by acquiring both geometry information and electrophysiology information pertaining to an anatomical region, and associating the acquired geometry and electrophysiology information as a plurality of electrophysiology data points. A user can select two (or more) electrophysiological characteristics for display, and can further elect to apply various filters to the selected electrophysiological characteristics. The user can also define various relationships (e.g., Boolean ANDs, ORs, and the like) between the selected and/or filtered characteristics. The user-selected filtering criteria can be applied to the electrophysiology data points to output various subsets thereof. These subsets can then be graphically rendered using various combinations of colorscale, monochrome scale, and iconography, for example as a three-dimensional cardiac electrophysiology model [abstract].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROLAND DINGA/
Examiner
Art Unit 3792